Appeal from an order of the Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about September 13, 1988, granting the motion of third-party defendant Huberth & Peters, Inc. to compel arbitration and denying plaintiff’s cross motion to stay arbitration, dismissed as moot, without costs.
Subsequent to the order denying its motion to stay the arbitration, plaintiff entered into an agreement consenting to arbitrate. It did not seek to stay the court’s order pending appeal or indicate in any way that its execution of the agreement was under protest. Thus, plaintiff has voluntarily committed itself to arbitrate its dispute regardless of the outcome of this appeal. Under these circumstances, the appeal from the order compelling arbitration has been rendered moot. (See, Matter of Hearst Corp. v Clyne, 50 NY2d 707.) Concur—Ross, J. P., Milonas, Rosenberger, Kassal and Rubin, JJ.